DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on March 15, 2021 and March 22, 2021 have been entered.
 Claims 1, 5, 6, 17 and 21 are currently being examined.

Claim Rejections - 35 USC § 103
Claims 1, 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO/2012/043748 A1, using Noda et al (US 2013/0209819) as the English language equivalent (except for the drawings which are based on the WO document), in view of Okazaki et al. (JP 2006-044195A).
Regarding claims 1, 5, 6 and 17, Noda (Paragraph 20 and Figure 1) teaches a sheet comprising in order a substrate, a mold release layer, a surface protection layer, a primer layer, a decoration layer and an adhesive layer. The sheet can be used for three-dimensional molding (Paragraphs 95 and 109). The surface protection layer can be formed from a fully cured ionizing radiation curing resin composition (Paragraph 31). The ionizing radiation curable resin can be a multifunctional meth(acrylate) monomer in combination with an acrylic resin (Paragraphs 33-43). This layer can also comprise an abrasion resistance enhancer (Paragraphs 58-60).The thickness of the surface protective layer can be from 1 to 50 microns (Paragph 32).
Noda does not teach the amount and type of the abrasion resistance enhancer to use.
Okazaki teaches that abrasion resistance can be improved by adding inorganic particles such as silica with a diameter of 200 nm or less at 5 to 400 parts by mass of the solid content of the inorganic particles with respect to 100 parts by mass of the resin (Paragraphs 55-59). The silica particles may, but are not required, to be surface treated with compounds that react with the curable resin (Paragraphs 58-60). Given that they are not required to be surface treated, the teachings of Okazaki would encompass silica 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the type of amount of silica particles of Okazaki, to the surface protective layer of Noda, in order to have a specific abrasion resistance enhancer that has been shown to be effective by Okazaki.

Claims 1, 5, 6, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO/2012/043748 A1, using Noda et al (US 2013/0209819) as the English language equivalent (except for the drawings which are based on the WO document), in view of Anderson et al. (US 2008/0255288).
Regarding claims 1, 5, 6, 17 and 21, Noda (Paragraph 20 and Figure 1) teaches a sheet comprising in order a substrate, a mold release layer, a surface protection layer, a primer layer, a decoration layer and an adhesive layer. The sheet can be used for three-dimensional molding (Paragraphs 95 and 109). The surface protection layer can be formed from a fully cured ionizing radiation curing resin composition (Paragraph 31). The ionizing radiation curable resin can be a multifunctional meth(acrylate) monomer in combination with an acrylic resin (Paragraphs 33-43). This layer can also comprise an abrasion resistance enhancer (Paragraphs 58-60).The thickness of the surface protective layer can be from 1 to 50 microns (Paragph 32).
Noda does not teach the amount and type of the abrasion resistance enhancer to use.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add silica in the size and amount of Anderson to the surface protective layer of Noda, in order to increase the coating’s resistance to repeated marring. 

Response to Arguments
Applicant's arguments filed March 15, 2021 and March 22, 2021 have been fully considered but they are not persuasive. 
Applicants argue that due to the filing of the Declaration under 37 CFR 1.132 filed March 22, 2021, the data presented is now commensurate in scope with the claims to show unexpected results for the claimed thickness values. However, the Declaration under 37 CFR 1.132 filed March 22, 2021 is insufficient to overcome the rejection under 35 USC 103 over WO/2012/043748 A1, using Noda et al (US 2013/0209819) as the English language equivalent, in view of Okazaki et al. (JP 2006-044195A) as set forth in the last Office action because:  

Applicants argue that the data corrects an inadvertent error with regard to the content of the silica particles and thus, the data is commensurate in scope with the claims. However, the examples still do not test above 60% by mass of particles and the data is still not commensurate in scope with the claims for the reasons set forth above.
The Declaration argues that there would be no reasonable expectation of success in achieving the effects achieved by claim 1. However, Noda specifically discloses a cured resin layer formed of the clamed resin with a thickness range that fully encompasses the claimed range that can also comprise an abrasion resistance enhancer (Paragraphs 58-60). Okazaki teaches that abrasion resistance can be improved by adding inorganic particles such as silica with a diameter of 200 nm or less prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it is unclear why Applicants assert that there would be no reasonable expectation of success. 
Applicants argue that Noda and Okazaki do not teach particle sizes in the range of new claim 21. The teachings of Anderson et al. (US 2008/0255288) have been included to address this new limitation. 
Due to amendments to the claims, the rejections under 35 USC 112 from the October 14, 2020 Office Action are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 19, 2021